Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 1 of 13




               EXHIBIT E
                  (Declaration of Jason A. Newman)
   Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 2 of 13




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

RAYANNE REGMUND,et al.                           §
                                                 §
                     Plainffs,                   §
                                                 §
    v.                                           §   CIVIL ACTION NO.4:16-cv-02960
                                                 §
TALISMAN ENERGY USA INC.                         §
                                                 §
                    Defendant.                   §

                       DECLARATION OF JASON A. NEWMAN

  1. My name is Jason A. Newman. I am of the age of majority and am competent to make
     this declaration.

  2. I am a partner at Baker Botts LLP. In the above-captioned matter, I represent Talisman
     Energy USA, Inc., which effective December 30, 2016 by Certificate of Conversion filed
     with the Secretary of State of Texas became Repsol Oil & Gas USA, LLC ("Defendant"
     or "Talisman").

  3. Pursuant to the notice provisions of the Class Action Fairness Act, 28 U.S.C. § 1715
    ("CAFA"), on October 19, 2020, on behalf of Talisman, a Notice of Proposed Class
     Action Settlement and the following documents were mailed to the Attorney General of
     the United States, the Attorney General of the District of Columbia, and to the Attorneys
     General of all 50 states:

         a. A copy of the Complaint, filed on May 31, 2016, and attachments filed therewith;

         b. A copy of the First Amended Complaint, filed April 24, 2018, and attachments
            filed therewith;

         c. A copy of the Settlement Agreement, with the following exhibits attached thereto:

                 i. Plan of Allocation;

                ii. Order Granting Preliminary Approval of Class Action Settlement,
                    Certifying the Class for Settlement Purposes, Approving Form and Manner
                    of Notice, and Setting Date for Final Fairness Hearing;

               iii. Order and Judgment Granting Final Approval of Class Action Settlement;




                                             1
    Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 3 of 13




                   iv. Notice of Proposed Settlement, Motion for Attorneys' Fee, and Fairness
                       Hearing;

                   v. Order Approving the Final Schedule of Distribution and Non-Participation
                      Refund;

                  vi. Heirship/Beneficiary Information Form; and

           d. A Document providing a reasonable estimate of the number of class members
              residing in each state and the estimated proportionate share of the claims of such
              members to the entire settlement.

   4. A true and correct copy of the Notice of Proposed Class Action Settlement (omitting the
      attachments thereto) is attached to this declaration as Exhibit A.


I declare under penalty of perjury that the foregoing is true and correct.

Executed on: April 9, 2021



                                                               9    m„,„ g AtuktlArt
                                                                     Jason A. Newman




                                                 2
  Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 4 of 13
                                                             ONE SHELL PLAZA              AUSTIN         LONDON
                                                             910 LOUISIANA                BEIJING        MOSCOW
 BAKER BOTTS L.L.P                                           HOUSTON, TEXAS
                                                             77002-4995
                                                                                          BRUSSELS
                                                                                          DALLAS
                                                                                                         NEW YORK
                                                                                                         PALO ALTO
                                                                                          DUBAI          RIYADH
                                                             TEL +1 713.229.1234          HONG KONG      SAN FRANCISCO
                                                             FAX +1 713.229.1522          HOUSTON        WASHINGTON
                                                             BakerBotts.corn


 October 19, 2020

 085839.0103                                                                              Jason A. Newman
                                                                                          TEL +1 713.229.1720
 VIA CERTIFIED MAIL,RETUIRN RECEIPT REQUESTED                                             FAX +1 713.229.2720
                                                                                          jason.newman@bakerbotts.com


 William Barr
 Attorney General of the United States
 United States Department of Justice
 950 Pennsylvania Avenue, NW
 Washington, DC 20530-0001

           Re:     Notice of Proposed Class Action Settlement Pursuant to the Class Action Fairness
                   Act (28 U.S.C. § 1715) in Case No. 4:16-cv-02960, Rayanne Regmund et al. v.
                   Talisman Energy USA Inc., In the U.S. District Court Southern District of Texas,
                   Houston Division.

 Dear Attorney General Barr and Ladies and Gentlemen:

         This Notice is sent on behalf of Defendant Talisman Energy USA, Inc., which effective
 December 30, 2016 by Certificate of Conversion filed with the Secretary of State of Texas
 became Repsol Oil & Gas USA, LLC ("Defendant" or "Talisman"). Pursuant to the Class
 Action Fairness Act, 28 U.S.C. § 1715 ("CAFA"), Defendant writes to notify you of a class
 action settlement in Rayanne Regmund et al. v. Talisman Energy USA Inc., No. 4:16-cv-02960
(S.D. Tex.)(the "Litigation"). In the Litigation, Plaintiffs Rayanne Regmund Chesser and Gloria
 Janssen ("Lead Plaintiffs"), individually and on behalf of all others similarly situated
(collectively, "Plaintiffs"), allege that Defendant improperly calculated and paid royalties in the
 Eagle Ford Area in Texas to the Class Members for Production occurring during the Claim
 Period of January 1, 2013 to June 1, 2016 based on the allegedly improper use of a volumetric
 allocation methodology and/or estimated shrunk production volumes in the Eagle Ford Area.'
Plaintiffs have asserted claims for breach of contract, accounting, unjust enrichment, and
 declaratory judgment against Defendant. Defendant denies and disputes Plaintiffs' allegations
 and has asserted counterclaims, including to recoup overpayments to Class Members in the event
Plaintiffs succeeded on their claims.

       On October 15, 2020, after arm's length negotiations undertaken in good faith, Plaintiffs,
on behalf of the putative class, and Defendant executed a Stipulation and Agreement of
Settlement (hereinafter, including all exhibits attached hereto, referred to collectively as the




         Capitalized terms not otherwise defined in this notice shall have the meanings attributed to those terms in
the Stipulation and Agreement of Settlement.
 Active 49065810
 Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 5 of 13


BAKER BOTTS LLP
William Barr                                         2                           October 19, 2020


"Settlement Agreement"). The Settlement Agreement was filed with the Court on October 15,
2020, as further identified below.

          The Settlement Agreement sets forth the following proposed settlement class:

         "Settlement Class" means:

          a. All persons who received or were entitled to receive Royalty payments from
             Talisman attributable to Production within the Eagle Ford Area occurring
             during the Claim Period (i.e. January 1, 2013 to June 1, 2016) that was
             commingled with Production from one or more other wells, and to whom
             Talisman paid such Royalties using a volumetric allocation methodology on
             net production sold and/or estimated "shrunk" production volumes.

          b. Excluded from the class are (a) all governmental entities, including federal,
             state, and local governments and their respective agencies, departments, or
             instrumentalities; (b) any foreign citizens, states, territories, or entities;
            (c) owners of any interests and/or leases located on or within any federally
             created units; (d) owners of any non-operating working interest for which
             Talisman or its agents or representatives, as operator, disburses royalty; (e)
             Talisman, Statoil, and any entity in which Talisman or Statoil has a
             controlling interest, and their officers, directors, legal representatives, and
             assigns; and (f) members of the judiciary and their staff to whom this action
             is assigned.

Settlement Agreement ¶ 1.58.

        In accordance with CAFA notice provisions, 28 U.S.C. § 1715, Defendant is including
the following documents(on the enclosed flash drive) as part of this notice:

          1. As Exhibit A, a copy of the Complaint, filed on May 31, 2016, and attachments filed
             therewith. See 28 U.S.C. § 1715(b)(1).

         2. As Exhibit B, a copy of the First Amended Complaint, filed April 24, 2018, and
            attachments filed therewith. See id.

         3. As Exhibit C, a copy of the Settlement Agreement with all exhibits, which filed with
            the Court and is subject to Court approval. See 28 U.S.C. § 1715(b)(4). Attached to
            the Settlement Agreement are:

                  a. Exhibit 1: Plan of Allocation

                  b. Exhibit 2: Order Granting Preliminary Approval of Class Action Settlement,
                     Certifying the Class for Settlement Purposes, Approving Form and Manner of
                     Notice, and Setting Date for Final Fairness Hearing ("Preliminary Approval
                     Order")
Active 49065810
 Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 6 of 13


BAKER BOTTS LIP
William Barr                                       3                              October 19, 2020


                  c. Exhibit 3: Order and Judgment Granting Final Approval of Class Action
                     Settlement("Judgment")

                  d. Exhibit 4: Notice of Proposed Settlement, Motion for Attorneys' Fees, and
                     Fairness Hearing (the "Notice of Settlement"), which will be given to the class
                     upon entry of and in accordance with the Preliminary Approval Order. See
                     28 U.S.C. § 1715(b)(3)(B). This Notice sets forth members' rights to request
                     exclusion from the class action. See 28 U.S.C. § 1715(b)(3)(A)(i); Notice of
                     Settlement at 8, § 13.

                  e. Exhibit 5: Order Approving the Final Schedule of Distribution and Non-
                     Participation Refund ("Distribution Order")

                  f. Exhibit 6: Heirship/Beneficiary Information Form ("Heirship Form")

         4. As Exhibit D, a document providing a reasonable estimate of the number of class
            members residing in each state and the estimated proportionate share of the claims of
            such members to the entire settlement. See 28 U.S.C. § 1715(b)(7). Any official who
            would like to obtain a list of names and settlement amounts for putative class
            members is kindly requested to contact me using the contact information above so
            that appropriate confidentiality protections can be arranged in connection with the
            dissemination of this information.

        On October 15, 2020, Plaintiffs filed (1) a Motion for Preliminary Approval of Class
Action Settlement Agreement, Plan of Allocation, and Class Notice and (2) a Motion for Class
Certification Pursuant to Class Action Settlement Agreement, requesting that the Court enter the
Preliminary Approval Order. No judicial hearing has yet been scheduled in the Litigation, and
thus no notice of such a hearing is attached. See id. § 1715(b)(2). There has been no final
judgment or notice of dismissal and thus no such judgment or notice of dismissal is attached.
See 28 U.S.C. § 1715(b)(6). There are also no written judicial opinions relating to the materials
described in subparagraphs (3) through (6) of 28 U.S.C. § 1715(b), and thus no such opinions are
attached. See 28 U.S.C. § 1715(b)(8).

        The foregoing information is provided based on the status of the proceedings at the time
of the submission of this notification and on the data currently available to Defendant.

                                               Very truly yours,



                                                  on A. Newman
                                                               ifittamem
         Enclosure


Active 49065810
 Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 7 of 13


BAKER BOTTS L LP
William Barr                              4                            October 19, 2020


                          LIST OF CAFA NOTICE RECIPIENTS

                  STATE                              ADDRESS
  Alabama                         Hon. Steve Marshall
                                  Alabama Attorney General
                                  501 Washington Avenue
                                  Montgomery, AL 36104
  Alaska                          Hon. Clyde "Ed" Sniffen, Jr.
                                  Alaska Attorney General
                                  Alaska Department of Law - Civil Division
                                  PO Box 110300
                                  Juneau, Alaska 99811-0300
  Arizona                         Hon. Mark Brnovich
                                  Arizona Attorney General
                                  2005 N Central Ave
                                  Phoenix, AZ 85004-2926
 Arkansas                         Hon. Leslie Rutledge
                                  Arkansas Attorney General
                                  323 Center Street, Suite 200
                                  Little Rock, AR 72201-2610

 California                       Hon. Xavier Becerra
                                  CAFA Coordinator
                                  Office of the Attorney General
                                  Consumer Law Section
                                  455 Golden Gate Ave., Suite 11000
                                  San Francisco, CA 94102
 Colorado                         Hon. Phil Weiser
                                  Colorado Attorney General
                                  Ralph L. Carr Judicial Building
                                  1300 Broadway, 10th Floor
                                  Denver, CO 80203
 Connecticut                      Hon. William Tong
                                  Connecticut Attorney General
                                  55 Elm Street
                                  Hartford, CT 06106




Active 49065810
 Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 8 of 13


BAKER BOTTS LLP
William Barr                            5                               October 19, 2020


                  STATE                             ADDRESS
  Delaware                      Hon. Kathy Jennings
                                Delaware Attorney General
                                Delaware Department of Justice
                                Carvel State Building
                                820 N. French Street
                                Wilmington, DE 19801
  District of Columbia          Hon. Karl A. Racine
                                District of Columbia Attorney General
                                441 4th Street, NW,Suite 1100 South
                                Washington, DC 20001
  Florida                       Hon. Ashley Moody
                                Office of Attorney General, State of Florida
                                PL-01 The Capitol
                                Tallahassee, FL 32399-1050
  Georgia                       Hon. Christopher M. Carr
                                Georgia Attorney General
                                40 Capitol Square, SW
                                Atlanta, GA 30334
 Hawaii                         Hon. Clare E. Connors
                                Hawaii Attorney General
                                425 Queen Street
                                Honolulu, HI 96813

 Idaho                         Hon. Lawrence G. Wasden
                               State of Idaho
                               Office of the Attorney General
                               700 W. Jefferson Street, Suite 210
                               P.O. Box 83720
                               Boise, ID 83720-0010
 Illinois                      Hon. Kwame Raoul
                               Illinois Attorney General
                               James R. Thompson Center
                               100 West Randolph Street
                               Chicago, IL 60601
 Indiana                       Hon. Curtis T. Hill, Jr.
                               Indiana Attorney General
                               Indiana Government Center South
                               302 W. Washington Street, 5th Floor
                               Indianapolis, IN 46204




Active 49065810
Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 9 of 13


BAKER BOTTS I LP
William Barr                           6                               October 19, 2020


                  STATE                            ADDRESS
  Iowa                         Hon. Tom Miller
                               Office of the Attorney General ofIowa
                               Hoover State Office Building
                               1305 E. Walnut Street
                               Des Moines, IA 50319
  Kansas                       Hon. Derek Schmidt
                               Kansas Attorney General
                               120 SW 10th Avenue, 2nd Floor
                               Topeka, KS 66612
  Kentucky                     Hon. Daniel Cameron
                               Kentucky Attorney General
                               700 Capitol Avenue, Suite 118
                               Frankfort, KY 40601-3449
  Louisiana                    Hon. Jeff Landry
                               Louisiana Attorney General
                               P.O. Box 94005
                               Baton Rouge, LA 70804
  Maine                        Hon. Aaron Frey
                               Maine Attorney General
                               6 State House Station
                               Augusta, ME 04333
  Maryland                     Hon. Brian E. Frosh
                               Maryland Attorney General
                               St. Paul Plaza
                               200 St. Paul Place
                               Baltimore, MD 21202
  Massachusetts                Hon. Maura Healey
                               Office of Massachusetts Attorney General
                               ATTN: CAFA Coordinator/General Counsel's Office
                               One Ashburton Place
                               Boston, MA 02108-1518
 Michigan                      Hon. Dana Nessel
                               Michigan Attorney General
                               G. Mennen Williams Building
                               525 W. Ottawa Street
                               P.O. Box 30212
                               Lansing, MI 48909
 Minnesota                     Hon. Keith Ellison
                               Minnesota Attorney General
                               445 Minnesota Street, Suite 1400
                               St. Paul, MN 55101-2131

Active 49065810
Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 10 of 13


BAKER BOTTS LEP
William Barr                           7                               October 19, 2020


                  STATE                            ADDRESS
  Mississippi                  Hon. Lynn Fitch
                               Mississippi Attorney General
                               P.O. Box 220
                               Jackson, MS 39205

  Missouri                     Hon. Eric Schmitt
                               Missouri Attorney General
                               Supreme Court Building
                               207 W. High Street
                               P.O. Box 899
                               Jefferson City, MO 65102
  Montana                      Hon. Tim Fox
                               Montana Attorney General
                               Department of Justice
                               215 North Sanders Street, Third Floor
                               P.O. Box 201401
                               Helena, MT 59620-1401
  Nebraska                     Hon. Doug Peterson
                               Nebraska Attorney General
                               2115 State Capitol
                               P.O. Box 98920
                               Lincoln, NE 68509
 Nevada                        Hon. Aaron D. Ford
                               Nevada Attorney General
                               100 North Carson Street
                               Carson City, NV 89701
 New Hampshire                 Hon. Gordon MacDonald
                               New Hampshire Attorney General
                               New Hampshire Department of Justice
                               33 Capitol Street
                               Concord, NH 03301
 New Jersey                    Hon. Gurbir S. Grewal
                               New Jersey Attorney General
                               Richard J. Hughes Justice Complex
                               25 Market Street, P.O. Box 080
                               Trenton, NJ 08625-0080
 New Mexico                    Hon. Hector Balderas
                               New Mexico Attorney General
                               408 Galisteo Street
                               Villagra Building
                               Santa Fe, NM 87501


Active 49065810
Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 11 of 13


BAKER BOTTS LIP
William Barr                           8                            October 19, 2020


                  STATE                           ADDRESS
  New York                     Hon. Letitia James
                               New York Attorney General
                               The Capitol
                               Albany, NY 12224-0341
  North Carolina               Hon. Josh Stein
                               North Carolina Attorney General
                               Department of Justice
                               1 14 W. Edenton Street
                               Raleigh, NC 27603
  North Dakota                 Hon. Wayne Stenehjem
                               North Dakota Attorney General
                               600 E. Boulevard Avenue, Dept. 125
                               Bismarck, ND 58505
 Ohio                          Hon. Dave Yost
                               Ohio Attorney General
                               30 E. Broad Street, 14th Floor
                               Columbus, OH 43215
 Oklahoma                      Hon. Mike Hunter
                               Oklahoma Attorney General
                               313 NE 21st Street
                               Oklahoma City, OK 73105
 Oregon                        Hon. Ellen F. Rosenblum
                               Oregon Attorney General
                               Oregon Department of Justice
                               1 162 Court Street, NE
                               Salem, OR 97301-4096
 Pennsylvania                  Hon. Josh Shapiro
                               Pennsylvania Attorney General
                               Strawberry Square, 16th Floor
                               Harrisburg, PA 17120
 Rhode Island                  Hon. Peter F. Neronha
                               Rhode Island Attorney General
                               150 South Main Street
                               Providence, RI 02903
 South Carolina                Hon. Alan Wilson
                               South Carolina Attorney General
                               P.O. Box 11549
                               Columbia, SC 29211




Active 49065810
Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 12 of 13


BAKER BOTTS L Lp
William Barr                           9                         October 19, 2020


                  STATE                            ADDRESS
  South Dakota                 Hon. Jason R. Ravnsborg
                               South Dakota Attorney General
                               1302 East Highway 14, Suite 1
                               Pierre, SD 57501-8501
 Tennessee                     Hon. Herbert H. Slatery III
                               Tennessee Attorney General
                               P.O. Box 20207
                               Nashville, TN 37202-3491
 Texas                         Hon. Ken Paxton
                               Texas Attorney General
                               P.O. Box 12548
                               Austin, TX 78711-2548
 Utah                          Hon. Sean D. Reyes
                               Utah Attorney General
                               Office of the Attorney General
                               350 North State Street
                               Salt Lake City, UT 84114-2320
 Vermont                       Hon. T.J. Donovan Jr.
                               Vermont Attorney General
                               109 State Street
                               Montpelier, VT 05609
 Virginia                      Hon. Mark R. Herring
                               Virginia Attorney General
                               202 North Ninth Street
                               Richmond, VA 23219
 Washington                    Hon. Bob Ferguson
                               Washington Attorney General
                               1 125 Washington Street SE
                               P.O. Box 40100
                               Olympia, WA 98504-0100
 West Virginia                 Hon. Patrick Morrisey
                               West Virginia Attorney General
                               State Capitol Complex
                               Bldg. 1, Room E-26
                               Charleston, WV 25305
 Wisconsin                     Hon. Josh Kaul
                               Wisconsin Attorney General
                               Wisconsin Department of Justice
                               P.O. Box 7857
                               Madison, WI 53707-7857


Active 49065810
Case 4:16-cv-02960 Document 233-5 Filed on 04/12/21 in TXSD Page 13 of 13


BAKER BOTTS LIP
William Barr                                - 10 -                           October 19, 2020


                  STATE                                  ADDRESS
  Wyoming                              Hon. Bridget Hill
                                       Wyoming Attorney General
                                       Kendrick Building
                                       2320 Capitol Avenue
                                       Cheyenne, WY 82002
 Attorney General of the United States Hon. William Barr
 United States Department of Justice Attorney General of the United States
                                       United States Department of Justice
                                       950 Pennsylvania Avenue, NW
                                       Washington, DC 20530-0001




Active 49065810
